United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0534
Issued: May 12, 2016

Oral Argument July 23, 2015

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 20, 2015 appellant, through counsel, filed a timely appeal from a
December 23, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
31 percent permanent impairment of his left lower extremity, for which he received a schedule
award.
FACTUAL HISTORY
On October 3, 2012 appellant, then a 59-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained acceleration of left knee osteoarthritis due
1

5 U.S.C. § 8101 et seq.

to performing his work duties over time. On May 11, 2011 he underwent medial unicondylar
replacement of his left knee. By decision dated December 28, 2012, OWCP accepted that
appellant sustained work-related aggravation of preexisting osteoarthritis of his left knee.2
Dr. Byron V. Hartunian, an attending Board-certified orthopedic surgeon, examined
appellant on May 29, 2012. In a January 31, 2013 report,3 he discussed appellant’s work
activities and history of medical treatment and reported the findings of the May 29, 2012
examination. Dr. Hartunian indicated that on physical examination it was revealed that appellant
could sit and stand independently and ambulated in a normal heel-toe manner without a
noticeable limp. There was no palpable tenderness over the left knee joint lines, no left knee
effusion or swelling, and normal sensory findings apart from a small area of decreased sensation
on the left knee surgery scar. Range of motion of the left knee was determined to be 122 degrees
after three measurements were taken with a goniometer, whereas range of motion of the right
knee was 132 degrees. Dr. Hartunian indicated that, on ligament stress testing, the left knee was
stable in full extension to varus-valgus stress, but that at 10 degrees of flexion there was mild
medial laxity (grade 1) with a definite endpoint. Examination of the left hip, ankle, and foot
showed full range of motion of these joints, no pain on palpation or extremes of motion, and no
ligament laxity. Dr. Hartunian diagnosed status post medial unicondylar joint replacement of the
left knee for end-stage degenerative arthritis of medial femorotibial joint, mild medial collateral
ligament laxity of the left knee without clinical impairment, and quadriceps and patellar
tendinitis of the left knee (overuse response due to ligament laxity).
In his January 31, 2013 report, Dr. Hartunian applied the standards of the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)4 to determine that appellant had 34 percent permanent impairment of his left lower
extremity. Under Table 16-3 (Knee Regional Grid) on page 511, he noted that the diagnosisbased impairment of total knee replacement most closely matched appellant’s condition post unicompartmental left knee replacement that he underwent. Appellant’s condition was consistent
with class 3 as the physical examination findings indicated mild medial ligament
instability/laxity. Dr. Hartunian noted that, under Table 16-7 on page 517, the physical
examination findings were not used to determine a grade modifier for physical examination
because they were previously used to determine the class of appellant’s left lower extremity
impairment. Under Table 16-8 on page 518, the grade modifier for clinical studies was excluded
because postoperative x-rays confirmed the diagnosis for the left knee. Dr. Hartunian noted that,
under Table 16-6 on page 516, the grade modifier for functional history as determined by gait
derangement was 0 because appellant did not have an antalgic limp. When determined by the
American Academy of Orthopedic Surgeons (AAOS) Lower Limb Questionnaire, appellant had
a grade modifier 2 for functional history.5 Dr. Hartunian noted that, according to text on page
515 of the A.M.A., Guides, the highest class modifier is used when the assessed components
2

Appellant did not stop working for the employing establishment.

3

Dr. Hartunian inadvertently dated the report January 31, 2012, but its content and context shows that it was
meant to be dated January 31, 2013.
4

A.M.A., Guides (6th ed. 2009).

5

Dr. Hartunian attached an AAOS Lower Limb Questionnaire which appellant completed on May 29, 2012.

2

have differing values. He asserted that the grade modifier 2, due to the results of the AAOS
Lower Limb Questionnaire, yielded the highest grade modifier and therefore a grade modifier 2
was assigned for functional history. Application of the net adjustment formula yielded a -1
adjustment and resulted in a class 3, grade B impairment of 34 percent for appellant’s left lower
extremity. Dr. Hartunian indicated that appellant’s left knee condition reached maximum
medical improvement in May 2012.
On February 11, 2013 appellant filed a claim for a schedule award due to his accepted
work-related conditions.
OWCP sent Dr. Hartunian’s January 31, 2013 report and the case file to Dr. Morley
Slutsky, a Board-certified occupational medicine physician serving as an OWCP medical
adviser, for review and a determination regarding whether appellant had permanent impairment
of his left lower extremity.
In a report dated April 4, 2013, Dr. Slutsky determined that appellant had 31 percent
permanent impairment of his left lower extremity under the standards of the sixth edition of the
A.M.A., Guides. He noted that the A.M.A., Guides provided that there was a preference for
using a diagnosis-based method to evaluate permanent impairment. Dr. Slutsky indicated that he
agreed with Dr. Hartunian’s use of the diagnosis of total left knee replacement for his rating
calculations, as derived from Table 16-3 of the A.M.A., Guides, because this was the closest
diagnosis to appellant’s left knee unicondylar replacement surgery. With respect to the
functional history grade modifier, he noted that Dr. Hartunian’s report did not document that
appellant had an antalgic gait or required the use of a single gait aid or external orthotic device
and indicated that this circumstance yielded a grade modifier 0. Dr. Slutsky noted that the score
for the AAOS Lower Limb Questionnaire equaled a grade modifier 2. Because there was a
significant discrepancy between these two grade modifier scores, the functional history grade
modifier was unreliable and was not applicable to the grade modifier adjustment calculation.
In his April 4, 2013 report, Dr. Slutsky further noted that appellant’s left knee range of
motion restrictions and collateral ligament instability were used to assign the correct diagnostic
class and therefore could not be used to assign a physical examination grade modifier. There
were no other objective deficits documented for the left knee and therefore the physical
examination grade modifier was 0. Dr. Slutsky noted that diagnostic studies would be used to
place appellant’s condition in the correct diagnostic class and therefore the clinical studies grade
modifier would not be applicable. He noted that calculation of the net adjustment formula with
the 0 score for the physical examination grade modifier meant that the final net adjustment was
-2 as opposed to the final net adjustment of -1 as determined by Dr. Hartunian. Therefore,
appellant fell under class 3, grade A for total knee replacement under Table 16-3 on page 511
and had a total left knee impairment of 31 percent. Dr. Slutsky determined that the date of
maximum medical improvement for appellant’s left knee was May 29, 2012, the date of
Dr. Hartunian’s examination. He noted that the examination was approximately one year after
appellant’s surgery and that his left knee condition had stabilized and was not expected to change
significantly.
OWCP provided appellant 30 days to submit additional medical evidence in support of
his schedule award claim. In an April 17, 2013 report, Dr. Hartunian noted that he disagreed

3

with Dr. Slutsky that the grade modifier for functional history was not applicable. He indicated
that the functional history adjustment as determined by gait derangement was a grade modifier 0
because appellant had no antalgic limp. When determined by the AAOS Lower Limb
Questionnaire completed by appellant, there was a grade modifier 2. Dr. Hartunian noted that,
when the assessed components have differing values, the A.M.A., Guides requires that the
highest class modifier be used. He noted that the value was determined under the AAOS Lower
Limb Questionnaire and that a grade modifier 2 for functional history was properly assigned.
Dr. Hartunian repeated his earlier assertion that the physical examination grade modifier was not
applicable in appellant’s case and that Dr. Slutsky improperly assigned a grade modifier 0 for
physical examination. He noted that appellant’s range of motion and instability findings had
been used to assign the correct diagnostic class and that, given that there were no other findings
on which to base the physical examination grade modifier, the modifier was not applicable.
OWCP asked Dr. Slutsky to review Dr. Hartunian’s April 17, 2013 report and to indicate
whether it changed his assessment of appellant’s left lower extremity impairment. In a May 31,
2013 report, Dr. Slutsky noted that he agreed with Dr. Hartunian that appellant should be placed
in the diagnostic class of total knee replacement (class 3) under Table 16-3 on page 511. He
indicated that the functional history grade modifier was unreliable and would not be used for
final rating purposes. Dr. Slutsky noted that although Dr. Hartunian indicated that he used the
AAOS score as it produced the higher functional history grade modifier, the AAOS score was
not used as the primary determinant of the functional history grade modifier and may not be used
to determine the final rating. He indicated that the AAOS score was used only to assist the
examiner to further define the functional history grade modifier and its use was not mandatory.
Appellant had a grade modifier 0 for functional history based on gait, a score which was two
grade modifier scores less than the AAOS score of 2. Therefore, the two scores reflected a much
better objective functional ability than he was documenting on the AAOS score. Dr. Slutsky
indicated that the two scores were unreliable and that the functional history grade modifier
should not be used. He noted that this is similar to the advice given when the functional history
grade modifier (based upon Table 16-6) was two grade modifiers higher than that of the clinical
studies grade modifier or the physical examination grade modifier. In that case the examiner is
not allowed to use the functional history grade modifier due to it being unreliable. Dr. Slutsky
provided a discussion of the physical examination and clinical studies grade modifiers similar to
the one contained in his April 4, 2013 report. He concluded that appellant had 31 percent
permanent impairment of his left lower extremity.
OWCP granted appellant a schedule award on November 7, 2013 for 31 percent
permanent impairment of his left lower extremity. The award ran for 89.28 weeks from May 29,
2012 to February 12, 2014 and was based on the impairment rating of Dr. Slutsky, an OWCP
medical adviser. OWCP indicated that the date of maximum medical improvement was May 29,
2012, the date of Dr. Hartunian’s examination.
Appellant requested reconsideration of his schedule award claim on October 10, 2014
and submitted a September 29, 2014 report of Dr. Hartunian. In this report Dr. Hartunian further
discussed his determination that the grade modifier for physical examination was not applicable
in appellant’s case. He noted that appellant exhibited two pertinent physical findings of his left
knee, namely restricted range of motion and instability, and noted that Dr. Slutsky had correctly
indicated that these findings could not be used to assign a grade modifier for physical

4

examination because they already had been used to derive the diagnostic class. Dr. Hartunian
indicated, however, that Dr. Slutsky improperly assigned a grader modifier 0 for physical
examination because the A.M.A., Guides section 1.8(f) provides on page 15 that a grade
modifier 0 for physical examination will be assigned for those patients who may have had
findings in the past, but are now healthy (with no expectation that they will have recurrent
findings). He noted that appellant would not be considered healthy for the purpose of assessing
the grade modifier for physical examination because of the range of motion limitations and
instability of his left knee. Dr. Hartunian pointed out that the A.M.A., Guides specifically
prohibits the assignment of a grade modifier 0 for physical findings in appellant’s case given that
he was not healthy and the only relevant physical examination findings (limited range of motion
and instability) had already been used to assign the diagnostic class. Therefore, the proper
assignment for the physical examination grade modifier was “N/A” (not applicable).
Dr. Slutsky reviewed Dr. Hartunian’s September 29, 2014 report and responded on
December 19, 2014 that the reference made by Dr. Hartunian to page 15 of the A.M.A., Guides
was a “nonspecific” reference and did not apply because there were specific references regarding
physical examination grade modifiers in Table 16-7 on page 517. He indicated that, if a given
knee had has good physical findings with no significant deficits, the physical examination grade
modifier was 0 “just like any other [lower extremity rating] in the [sixth edition of the A.M.A.,
Guides].” Dr. Slutsky noted that appellant’s left knee findings, including lack of specific
tenderness, and normal alignment, meant that he should be assigned a grade modifier 0 for
physical examination. He indicated that the remaining physical findings of appellant’s left knee
(beyond the range of motion and stability findings which were key factors) were used to assign a
physical examination grade modifier for lower extremity joint replacement calculations as could
be seen in example 16-11 on page 527 (knee replacement). Dr. Slutsky concluded that the
permanent impairment of appellant’s left lower extremity remained 31 percent.
By decision dated December 23, 2014, OWCP affirmed its November 7, 2013 decision
noting that appellant did not meet his burden of proof to establish that he has more than 31
percent permanent impairment of his left lower extremity, for which he received a schedule
award.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

5

appropriate standard for evaluating schedule losses.8 Effective May 1, 2009, schedule awards
are determined in accordance with the sixth edition of the A.M.A., Guides.9
The A.M.A., Guides provides a diagnosis-based method for evaluating permanent
impairment.10 For lower extremity impairments, the evaluator identifies the impairment Class of
Diagnosis (CDX) which is then adjusted by grade modifiers for Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS). The Net Adjustment Formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 Under Chapter 2.3 of the A.M.A.,
Guides, evaluators are directed to provide reasons for their impairment rating choices, including
choices of diagnoses from regional grids and calculations of modifier scores.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.13
ANALYSIS
OWCP accepted that appellant sustained an occupational disease in the form of
aggravation of preexisting osteoarthritis of his left knee. On May 11, 2011 appellant underwent
left knee medial unicondylar replacement. On November 7, 2013 OWCP granted him a schedule
award for 31 percent permanent impairment of his left lower extremity. The award was based on
the impairment rating of Dr. Slutsky, a Board-certified occupational physician serving as an
OWCP medical adviser, who evaluated the findings of Dr. Hartunian, an attending Boardcertified orthopedic surgeon. On December 23, 2014 OWCP determined that appellant had not
established that he has more than 31 percent permanent impairment of his left lower extremity.
The Board finds that he has more than 31 percent permanent impairment of his left lower
extremity and that he is entitled to compensation for an additional six percent impairment of his
left lower extremity.
Diagnosis-based impairment is the primary method for evaluating impairment to the
lower limbs. Impairment is determined first by identifying the relevant diagnosis, then by
selecting the class of impairment: no objective problem, mild problem, moderate problem,
severe problem, or very severe problem approaching total function loss. This provides a default
8

K.H., Docket No. 09-341 (issued December 30, 2009). For OWCP decisions issued after May 1, 2009, the sixth
edition of the A.M.A., Guides is used. B.M., Docket No. 09-2231 (issued May 14, 2010).
9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); also see, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
10

Supra note 4 at 493-531.

11

Id. at 515-22.

12

Id. at 23-28.

13

See supra note 9 at Chapter 2.808.6d-f (February 2013).

6

impairment rating, which can be adjusted slightly up or down using grade modifiers or nonkey
factors, such as functional history, physical examination, and clinical studies.14
The impairment values for a total knee replacement are found in Table 16-3 (Knee
Regional Grid) of the sixth edition of the A.M.A., Guides.15 A good result -- good position,
stable, functional -- has a default impairment value of 25 percent. A fair result -- fair position,
mild instability, and/or mild motion deficit -- has a default impairment value of 37 percent. A
poor result has a default impairment value of 67 percent. A poor result with chronic infection
has a default impairment value of 75 percent.
In a report dated January 31, 2013, Dr. Hartunian found that appellant had 34 percent
permanent impairment of his left lower extremity. In several reports Dr. Slutsky determined that
appellant had 31 percent permanent impairment of his left lower extremity.
The Board notes that Dr. Hartunian and Dr. Slutsky agreed that, under Table 16-3,
appellant should be placed in class 3 for left total knee replacement based on his physical
examination findings and clinical studies.
Both physicians used appellant’s physical
examination findings of left knee range of motion restriction and instability to place him in the
correct diagnostic class with a class 3, grade C default value of 37 percent.16
Dr. Hartunian found that appellant had a grade modifier 2 due to the fact that his AAOS
Lower Limb Questionnaire score showed a moderate deficit equal to a grade modifier 2 under
the inventory measure of Table 16-6 on page 516 of the A.M.A., Guides. Dr. Slutsky noted that
appellant’s AAOS score fell under a grade modifier 2, but also noted that under the gait
derangement measure of Table 16-6 he had a grade modifier 0 for no antalgic limp. Because
there was a difference of two grade modifiers between these two functional history measures,
Dr. Slutsky determined that appellant’s functional history was unreliable and was not applicable
to the net adjustment calculation.
The Board finds that Dr. Slutsky properly determined that appellant should not be
assigned a grade modifier for functional history as it was not applicable. The A.M.A., Guides
provides that the evaluating physician may use outcome instruments and inventories, such as the
AAOS Lower Limb Questionnaire, as part of the process of evaluating functional symptoms.17
The A.M.A., Guides further provides that, if there are multiple components to a grade modifier,
the evaluator should choose the most objective grade modifier with the highest value associated
with the diagnosis being rated.18 If the grade modifier is found to be unreliable or inconsistent, it
should be disregarded and eliminated from the calculation.19 As the functional history differed
14

Supra note 4 at 497.

15

Id. at 511.

16

Id.

17

Id. at 516, section 16.3a. See id. at 555, section 16.9, Appendix 16-A: Lower Limb Questionnaire. See also
G.C., Docket No. 13-1493 (issued September 18, 2014).
18

Supra note 4 at 521, section 16.3d.

19

Id.

7

by two or more grades from that defined by physical examination or clinical studies, Dr. Slutsky
properly determined that functional history was unreliable and should be excluded from the
grading process.20 Assigning the grade modifier with the highest value would not be appropriate
in this case.
With respect to evaluating the grade modifier for physical examination of appellant’s left
knee, Dr. Slutsky indicated that he used range of motion and stability findings to place appellant
in the correct diagnostic class of total knee replacement and that no other objective deficits were
documented for his left knee. Therefore, he determined that appellant had a grade modifier 0 for
physical examination. However, Dr. Hartunian found that, because range of motion and stability
findings were used to place appellant in the correct diagnostic class and there were no other
objective deficits, a grade modifier for physical examination was not applicable and would not
be used in the net adjustment calculation.
The Board finds that Dr. Slutsky improperly derived a grade modifier 0 for physical
examination. Both Dr. Slutsky and Dr. Hartunian noted that the range of motion and stability
findings for appellant’s left knee were used to place him in the class for the diagnosis-based
impairment of total knee replacement. The sixth edition of the A.M.A., Guides provides that, if a
grade modifier or nonkey factor is used for primary placement in the regional grid, it may not be
used again in the impairment calculations. For example, if a class of a diagnosis-based
impairment is determined using range of motion findings as a factor, range of motion findings
are not considered again when calculating the grade modifier for physical examination.21
Because Dr. Slutsky used range of motion and stability findings to determine the class of
appellant’s diagnosis-based impairment and indicated that no other objective deficits were
documented, it was improper for him to provide a grade modifier 0 for physical examination.22
Therefore, the physical examination grade modifier is not applicable and is excluded from the
net adjustment formula calculation.23

20

If the functional history is determined to be unreliable or inconsistent with other documentation, it is excluded
from the grading process. Id. at 516.
21

Id. at 515-16.

22

The A.M.A., Guides provides that the assignment of a physical examination grade modifier 0 will be for those
patients who may have had findings in the past, but are now healthy (with no expectation that they will have
recurrent findings). Id. at 15. Appellant would not fall into this category due to the range of motion restriction and
instability of his left knee.
23

The Board notes that the example Dr. Slutsky cites on page 527 of the A.M.A., Guides for total knee
replacement does not establish that a grade modifier should be assigned for physical examination. In the example,
the left knee was assigned class 2 while the right knee was assigned class 3. Physical examination was not used to
assign the class for the left knee so physical examination was assigned a grade modifier 0 for the net adjustment
formula calculation. With respect to the right knee, the example noted that range of motion was used to assign the
class and thus could not be considered for grade assignment. The example provided a grade modifier 1 for physical
examination, however, based on atrophy or weakness, which was not used in assigning the class. It noted that range
of motion would be a grade modifier 2, but had to be excluded. Dr. Slutsky’s reports explained that range of motion
and stability testing were used to place the left knee into the correct diagnostic class and no other deficits were
documented. Therefore, he incorrectly relied on this example as support for assigning a physical examination
modifier 0.

8

Dr. Hartunian and Dr. Slutsky agreed that the grade modifier for clinical studies was not
applicable and would not be used in the net adjustment calculation as diagnostic testing was used
to place appellant in the correct diagnostic class.24
Given that functional history, physical examination, and clinical studies are not
applicable in the present case and are not used in the net adjustment calculation, the default value
of C (37 percent) for appellant’s class 3 left total knee replacement provides the total value for
permanent impairment of his left lower extremity, which is 37 percent.25 Appellant previously
received a schedule award for 31 percent permanent impairment of his left lower extremity. The
Board finds that he shall be compensated for an additional six percent impairment of his left
lower extremity.26
CONCLUSION
The Board finds that appellant has established that he has 37 percent permanent
impairment of his left lower extremity.

24

Supra note 4 at 519-20, Table 16-8.

25

The Board finds that OWCP properly determined that appellant’s date of maximum medical improvement was
May 29, 2012, the date of Dr. Hartunian’s examination. In assessing eligibility for a schedule award, the medical
evidence must show that the impairment has reached a permanent and fixed state, which is generally referred to as
maximum medical improvement. See supra note 9 at Chapter 2.808.5b. Assuming maximum medical improvement
has been attained, the date of maximum medical improvement is usually considered to be the date of the evaluation
by the attending physician that is accepted as definitive by OWCP. A retroactive determination of the date of
maximum medical improvement is not per se erroneous, but such a determination is only proper when the medical
evidence establishes that the employee did in fact reach maximum medical improvement by such date. Id. at
Chapter 2.808.7b. In the present case, the medical evidence shows that May 29, 2012 was properly chosen as
appellant’s date of maximum medical improvement.
26

After the July 23, 2015 oral argument, counsel submitted an August 13, 2015 letter in which he argued that a
conflict in the medical opinion evidence could not be created between an attending physician and an OWCP medical
adviser. In a September 9, 2015 response, the Director of OWCP argued that a conflict in the medical opinion
evidence could in fact be created between an attending physician and an OWCP medical adviser. The Board notes
that the present case does not involve a conflict in the medical opinion evidence and discussion of this matter is not
relevant to the adjudication of the present case.

9

ORDER
IT IS HEREBY ORDERED THAT the December 23, 2014 decision of the Office of
Workers’ Compensation Programs is modified to reflect that appellant has 37 percent permanent
impairment of his left lower extremity.27
Issued: May 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

27

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

10

